Pope, Judge.
This appeal was brought from the juvenile court’s adjudication of delinquency of a child. The child was accused of having committed acts which constitute the offenses of aggravated assault and terroristic threats and acts. Evidence was presented at the hearing indicating that the child stabbed the victim with a knife after having been ordered out of the victim’s home. The evidence also showed that the child threatened to stab another person who was present in the home.
We conclude that a rational trier of fact (the juvenile court judge) could reasonably have found beyond a reasonable doubt that the child committed the acts by reason of which he was alleged to be delinquent and was a delinquent child. Jackson v. Virginia, 433 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); B. L. v. State of Georgia, 156 Ga. App. 14 (274 SE2d 67) (1980). Therefore, the juvenile court’s adjudication is affirmed.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.